Citation Nr: 1018213	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of lumbosacral sprain, with degenerative disk and joint 
disease (also known as low back disorder) and, if so, whether 
service connection is warranted for the claimed disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A Travel Board hearing was held on September 3, 2009, at the 
Waco RO before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ).  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A §7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  Both 
the Veteran and his spouse testified at this Travel Board 
hearing.  A transcript of the testimony is in the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  In an April 1977 rating decision, the RO denied service 
connection for residuals of a lumbosacral strain; the Veteran 
did not perfect a timely appeal to the Board of the denial of 
service connection for residuals of a lumbosacral strain.  

3.  Evidence submitted since the April 1977 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate a claim for service connection for a low back 
disorder.  

4.  The Veteran has not been shown to have a current low back 
disorder that is causally or etiologically related to his 
military service or to a service-connected disorder.  


CONCLUSION OF LAW

1.  The April 1977 rating decision denying service connection 
for a low back disorder are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim for service connection for low back disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

3.  The Veteran's low back disorder was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA is required to notify the claimant and 
his/her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Specifically, the 
Board notes that the claimant was not informed, until the 
March 2007 Statement of the case (SOC) was issued, that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the Veteran is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  After the notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
was provided in March 2007, the claim was readjudicated in a 
May 2008 SSOC.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met.
With regard to the application to reopen the claim for 
service connection for a low back disorder, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10, (2006).  
The duty to notify requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

Concerning this, any defect in the notice letter concerning 
the evidence needed to reopen the claim in this case cannot 
be prejudicial to the Veteran because the Board has reopened 
the claim for service connection for a low back disorder 
below.  Thus, further discussion concerning those 
requirements is not necessary as this action is favorable to 
the Veteran as to the issue of reopening the claim.  See 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

VA has satisfied its duty to assist the Veteran at every 
stage in this case.  All available service medical records as 
well as all VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  Additionally, the Veteran was afforded a VA 
examination in February 2008 and the examiner issued a VA 
opinion regarding the Veteran's low back disorder in April 
2008.  If the VA undertakes the effort to provide the Veteran 
with a medical examination, it must ensure that such 
examination is an adequate one.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2009).  The Board finds that the February 
2008 examination in this case was adequate.  Although the 
examiner did not have the Veteran's claims file prior to the 
examination, the examination included a discussion with the 
Veteran regarding his medical history and a complete physical 
examination of the Veteran's cervical and thoracolumbar 
spine.  Prior to issuing the April 2008 VA opinion, the 
examiner reviewed the Veteran's claims file as well as his 
February 2008 examination report.  Based on the medical 
evidence of record and an evaluation of the Veteran, the 
examiner provided an opinion regarding a nexus between the 
Veteran's claimed low back disorder and service.  38 C.F.R. § 
3.159(c)(4).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board thus concludes that the provisions of the VCAA and the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, and a defect, if 
any, in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

II.	Law and Analysis

A.	New and Material Evidence

The Veteran and his representative contend that the Veteran's 
back disability is a result of an event which occurred during 
his military service.  Service connection for the back 
disability was first denied by the RO in an April 1977 rating 
decision.  Notice of this denial was provided to the Veteran 
and he did not appeal.  In general, rating decisions that are 
not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  
The Veteran filed the most recent application to reopen his 
claim of service connection for a back disability in October 
2005.  

Although it appears that the RO did reopen the Veteran's 
claim for service connection for low back disorder, the Board 
is not bound by that determination and is, in fact, required 
to conduct an independent new and material evidence analysis 
in claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
using the guidelines discussed below, the Board finds that 
the Veteran has submitted new and material evidence.  
Accordingly, the claim concerning entitlement to service 
connection for a back disability will be reopened.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (per 
curiam).  The Board is required to give consideration to all 
of the evidence received since the April 1977 decision in 
light of the totality of the record.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  

The April 1977 decision denied the Veteran's claim for 
service connection for a residuals of lumbosacral strain.  In 
that decision, the RO stated that the Veteran had not 
presented evidence to indicate he had a current disability.  
The RO referenced the Veteran's March 1977 VA examination 
which showed X-rays of his lumbar spine to be normal.  The RO 
also stated that the orthopedic examination showed the 
Veteran had full range of motion of his lumbosacral spine as 
well as all his extremities and that there were no chronic 
residuals of lumbosacral strain found in the examination.  

The evidence of record at the time of the April 1977 decision 
included the Veteran's service treatment records and the 
March 1977 VA examination report.  Service treatment records 
reflect that the Veteran was treated at sick call twice in 
September 1975 for "acute" and "sudden" onset of lower 
back pain that developed abruptly when he tried to get up for 
a chair he had been sitting in while at work.  In a September 
30, 1975 clinical record it was noted that the Veteran had a 
history of mechanical lower back pain, however the Veteran 
did not report any back problems in his August 1974 entrance 
examination.  In addition, at the March 1974 examination 
conducted pursuant to the Veteran's enlistment, the clinical 
evaluation of his spine was shown to be normal and it was 
noted in his Report of Medical History that the Veteran was 
in good health.  The remainder of the Veteran's service 
treatment records reflect that he was seen at sick call a few 
times for complaints regarding his lower back pain in October 
1975, July 1976 and in October 1976.   No back pain or 
history of a back sprain was reported upon his separation 
from active duty in November 1976.  The Veteran filed a claim 
for his back disability soon after his separation and the 
March 1977 VA examination report showed no evidence of 
residuals of a lumbosacral strain.  

The additional evidence submitted since the April 1977 
decision, includes VA treatment records, private treatment 
records, and a VA examination report.  A March 1992 private 
medical record indicates that the Veteran's low back pain was 
triggered in February 1992 after he lifted heavy equipment at 
his job.  As a result, it was noted that the Veteran 
experienced low back pain "with radiation to [the] superior 
aspect of both buttocks."  An August 2005 private 
radiological report reveals that the Veteran underwent an MRI 
of his spine, the results of which predominantly focus on the 
various segments of his lumbosacral spine.  With respect to 
the L5-S1 region of the spine, the MRI results reflect that 
the "intervertebral disc is flattened and moderately 
desiccated predominantly along the posterior aspect of the 
interspace."  The Veteran was diagnosed with moderate L4-L5 
and L5-S1 degenerative disk disease.  A September 2005 VA 
outpatient report reflects the Veteran underwent a physical 
examination which showed that his lumbar range of motion was 
impaired at the end ranges.  The physician's assistant 
diagnosed the Veteran with lumbar spondylosis, degenerative 
disk disease and degenerative joint disease.  

A general VA medical examination was conducted in February 
2008 pursuant to the Veteran's claim seeking non-service 
connected pension.  The examiner conducted a comprehensive 
physical examination of the Veteran's entire body including 
his thoracolumbar and cervical spine.  Upon examining his 
back, the examiner noted that the Veteran experiences a 
"constant dull ache in the lower back area" which "flares 
up three to four times a week" and causes "incapacitating 
pain."  The physician diagnosed the Veteran with multilevel 
degenerative of the lumbar spine with no radiculopathy and 
moderate neural foraminal stenosis bilaterally at the L5-S1 
region with mild broad-based disk protrusion.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  See 38 C.F.R. § 
3.156(a) (2009).  For evidence to be considered material, it 
must be evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See Id.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the April 1977 decision 
and finds that this evidence is certainly new, in that it was 
not previously of record.  With regard to whether the 
evidence is material, the Board finds that this evidence is 
relevant in establishing that the Veteran currently has a 
diagnosis of a low back disorder.  In determining whether 
evidence is new and material, the credibility of newly 
presented evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Because the RO in 
April 1977 denied the claim because there was no current back 
disability, this evidence relates to an unestablished fact 
necessary to substantiate the claim.

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. § 
3.156(a).  Accordingly, the Veteran's claim of entitlement to 
service connection for back disability is reopened.  

II.	Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b)(2009).  

During his September 2009 Travel Board hearing, the Veteran 
maintained that he began experiencing low back pain during 
service when he tried to stand up from a chair he had been 
sitting in and realized he could not get up.  He specifically 
stated that he started to get up to go back to work but 
"lost all feeling in his legs."  

As discussed above, the Veteran's service treatment records 
reflect that he was seen at sick call on a number of 
occasions after the in-service incident, due to pain he was 
experiencing in his lower back.  However, his November 1976 
separation examination was negative for any mention of back 
pain, history of a back strain or diagnosis a back 
disability.  While the evidence indicates that the Veteran 
filed a claim for his back condition in 1977 and underwent a 
VA examination for this claim, the results of the examination 
revealed there to be no back disability.  

In addition, the post-service medical records do not show any 
mention, findings, or treatment for back pain until March 
1992.  The post-service medical evidence of record shows that 
the Veteran experienced an intercurrent incident which 
triggered his current back condition.  Indeed, the March 1992 
private radiological report reflects that the Veteran's back 
pain was triggered after lifting heavy equipment at his job.  
The results of the MRI indicate that the Veteran had 
desiccative changes in the L4 and L5 discs as manifestations 
of degenerative disk disease and a bulging annulus fibrosis 
at the L5 disc associated with degenerative disc disease.  
The evidence of record also reflects that the Veteran was 
diagnosed with moderate L4-L5 and L5-S1 degenerative disk 
disease in August 2005, and with lumbar spondylosis, 
degenerative disk disease and degenerative joint disease in 
September 2005.  Therefore, the Board finds that a current 
low back disorder did not manifest during his period of 
service or for many years thereafter.

In addition to the lack of evidence showing that a current 
low back disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the Veteran's military service.  
The February 2008 VA examiner diagnosed the Veteran with 
degenerative disk disease of the lumbar spine.  In an April 
2008 addendum, the same examiner opined that the Veteran's 
back complaints shown in his service treatment records were 
less likely than not early manifestations of the current low 
back disability.  The physician's rationale for this 
conclusion was that there was no evidence of treatment or 
diagnosis of a back spine condition from 1976 to 1992.  She 
further referenced the Veteran's February 1992 job-related 
injury in which the March 1992 radiological report showed the 
Veteran had degenerative disk disease with a bulge at the L5 
region.  

The Veteran appears to be contending that he has suffered 
from residuals of lumbosacral strain continually since 
service.  The Board is aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required because degenerative disc disc disease 
is not a disorder to which a lay person's observation is 
competent.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case. 

For example, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for a low back disorder 
for over fifteen years after his separation from service.  
Notably, the Veteran's November 1976 separation examination 
did not document any continuing complaints of back pain.  
While the Veteran filed a claim seeking service connection 
for his back condition in 1977, there was no evidence that he 
had a back disability.  The earliest documented complaint of 
back pain after his January 1977 was in March 1992, a period 
of over fifteen years.  At that time, the Veteran indicated 
that the onset of his back pain was one month prior.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition).  Indeed, the lack of 
treatment for any lumbar spine condition for over fifteen 
years after service, the filing of the current claim for 
service connection in October 2005, twenty-nine years after 
service, and, as discussed above, the lack of any medical 
evidence of lumbosacral strain since the filing of the claim 
are against a finding of continuity.  

Moreover, as was discussed above, the competent medical 
evidence explicity indicates that the low back pain in 
service is unrelated to the Veteran's current low back 
disorder, which was initially diagnosed in March 1992.  Thus, 
supporting medical evidence is lacking in this case.  
Continuity of symptomatology after service is therefore not 
demonstrated.  

The Board acknowledges the Veteran's statements that his 
current disability is related to the 1975 in-service 
incident, and that his symptoms have continued from service 
to the present time.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for low 
back disorder and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened; and to this extent only, the appeal is granted.  

Service connection for low back disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


